DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 6/25/21 the following applies.
Receipt of Abstract is acknowledged.
Claims 1 and 15 are objected to because of the following informalities:  The text present in the amended claims is barely legible.  Appropriate correction is required.
The rejections under 112(b) have been overcome as well as the 112(a) for scope of compounds at R2 and Y/R2.
Claim Rejections - 35 USC § 112
Claims 15-17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection for the scope of all uses remains nonenabled except for migraine and major depression as a reasonable nexus exists for such based on  Ueda and Hoffmann newly cited by the examiner as well as Newport and references newly cited by applicants. Note MPEP 2164.02 which urges that any testing relied on to establish a compound’s use must be an art-recognized test. In the present case simple asserting  NMDA  antagonist activity for instant compounds  is clearly not sufficient to establish any asserted in vivo use as  said testing is at best a screening tool for finding lead compounds.
full scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
While absolute proof of efficacy for instant compounds is not the requirement , the examiner in the present case is not requiring absolute proof of safety or effectiveness. A reasonable correlation of efficacy would have sufficed but the current state of the art does not provide such as stressed in the previous action . The references newly cited by applicants is believed to support the examiner’s position as they neither individually or collectively evidence that compounds with applicants’ asserted activity have any established benefit in treating man for the scope of diseases still claimed herein. For autism reliance is on a mouse models as reported by Tang as a st full paragraph in right column.
For Parkinson’s Disease Vanle discusses treating certain non-motor symptoms of PD with NMDA antagonists but states in the Abstract that  current evidence ameliorating said symptoms is inconclusive. For Rett’s Syndrome studies are very preliminary as reported by Katz as reliance is on a mouse model. Note concluding sentence on p.2. For schizophrenia the 2 articles relied on, namely Czarnecka and Kikuchi, is limited to encouraging results for Memantine, a lead compound that is known to treat Alzheimer’s in combination with Galantamine as reported by Koola. No such testing has been provided herein for instant compounds which are structurally distinct from lead compounds such as Memantine.
In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657. 
 treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example, In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907. Note MPEP. 2164.05(a).   In this case, applicants have not established, that their particular screening test are correlated with the claimed utilities.  
Note Rasmusson v. SmithKline Beecham Corp. 75 USPQ 2d 1297 which reiterates the level of evidentiary support needed for compliance of 35 USC 112, par.one. Note in particular last  paragraph on p.1301 which states the following: “Rasmusson argues that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose. As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”
Additionally the fact that these compounds are not closely related to any established agents in an area of medicine most difficult and unpredictable to treat is  additional evidence of non-enablement. Thus applicants cannot rely on any successes in this art to provide reasonable if not conclusive evidence of enablement for claimed scope. While targeting the NMDA receptor is and has been under active investigation as shown by the references cited by applicants, establishing a “link” is not the standard for compliance 
Note Genentech vs. Novo Nordisk 42 USPQ 2d 1001 especially left column at p.1005 which states the following: “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”. In the same decision at p.1004 it is clearly stated that “to be enabling the specification must teach ... how to make and use the full scope of the claimed invention without undue experimentation.”.  This is not the case herein.
Claims 1-9,11-13 and 19 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.